LAW L§BRARY

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30297'

lN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAld

§ B°`.?!.m£

SYLVIA CABRAL,

H =s nw 91 anwazaz

 

v.
et al.,

PALlSADES POlNTE ESTATES, lNC., EDWARD LEE BATES,
Defendant/Counterclaim Plaintiff/Appellee,

and

GREAT AMERICAN HOTELS AND RESORTS, lNC.,

Intervenor-Appellee

APPEAL FROM THE ClRCUlT COURT OF THE SECOND CIRCUIT
(CIVlL NO. 03-l-02l2)

ORDER DENYING AUGUST 5, 2010

HRAP RULE 40 MOTlON FOR RECONSIDERATlON
(By: Fujise, Presiding Judge, Reifurth and Ginoza, JJ.)

Upon review of (1) the July 27, 2010 order granting
Defendant/Counterclaim Plaintiff/Appellee Palisade Pointe
(Appellee Palisade Pointe Estates), and Defendant-

Estates, 1nc.
2010 motion

Appellee Edward L. Bates's (Appellee Bates) July 8,

to dismiss appellate court case number 30297 for lack of

jurisdiction, (2) Plaintiff/Counterclaim~Defendant/Appellant
SylVia Cabral's 2010 motion to
reconsider the July 27,
Pointe Estates and Appellee Bates's July 8,
dismiss appellate court case number 30297 pursuant to Rule 40 of
the Hawai‘i Rules of Appellate Procedure (HRAP), and (3) the

it appears that this court did not overlook or

(Appellant Cabral) August 5,
2010 order granting Appellee Palisade
2010 motion to

record,
misapprehend any points of law or fact when this court entered

the July 27, 2010 order granting Appellee Palisade Pointe Estates
2010 motion to dismiss appellate

and Appellee Bates's July 8,
court case number 30297. Therefore, Appellant Cabral's August 5,
2010 order

2010 HRAP Rule 40 motion to reconsider the July 27,
granting Appellee Palisade Pointe Estates and Appellee Bates's

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

July 8, 2010 motion to dismiss appellate court case number 30297
lacks merit. Accordingly,
IT IS HEREBY ORDERED that Appellant Cabral's August 5,

2010 HRAP Rule 40 motion to reconsider the July 27, 2010 order
granting Appellee Palisade Pointe Estates and Appellee Bates's
July 8, 2010 motion to dismiss appellate court case number 30297
is denied without prejudice to Appellant Cabral seeking an appeal
in the event a final judgment is entered by the circuit court.

DATED: Honolulu, Hawafi, August 16, 2010.

On the motion:

Sylvia Cabral ,¢
Plaintiff-Appellee, pro se. 6 2 ,d¢;)¢&%§i §
1 Presiding Judg §

Zia)))u/Y\w m @1»?~\¢»~~%@~

Associate Judge

(§»»‘i§ ~uw `

Associate Ju ge